Citation Nr: 1803369	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  08-30 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability, to include spondylolisthesis and strain.  

2.  Entitlement to service connection for peripheral neuropathy and radiculopathy.  

3.  Entitlement to service connection for a bilateral hip disability.  

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to a rating in excess of 10 percent prior to May 12, 2009, and in excess of 30 percent as of May 12, 2009, for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a compensable rating prior to October 17, 2013, and a rating in excess of 10 percent as of October 17, 2013, for pes planus.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that established service connection for PTSD and assigned a 10 percent rating, effective March7, 2006; determined that new and material evidence had not been received to reopen claims for service connection for lumbosacral spine spondylolisthesis and strain; denied service connection for diabetes mellitus, peripheral neuropathy, bilateral hip arthritis, and bilateral knee arthritis; and denied a compensable rating for pes planus.  In March 2011, the RO increased the rating for PTSD from 10 percent to 30 percent, effective May 12, 2009.  

The Veteran appeared at a June 2013 hearing before a Veterans Law Judge at the RO.  The hearing transcript is of record.  
In September 2013, the Board granted service connection for diabetes mellitus; determined that new and material evidence had been received to reopen a claim for service connection for lumbosacral spine spondylolisthesis and strain; and remanded that issue and the other claims to the RO for further development.  

In December 2013, the Agency of Original Jurisdiction increased the rating for pes planus from 0 percent to 10 percent, effective October 17, 2013.  In July 2014, the Board denied service connection for a bilateral hip disability and a bilateral knee disability; denied increased ratings for pes planus; and remanded the claims for service connection for a lumbosacral spine disability, peripheral neuropathy, and radiculopathy and for an increased rating for PTSD to the Agency of Original Jurisdiction for additional development of the record.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  

In November 2015, the United States Court of Appeals for Veterans Claims granted the Parties' Joint Motion for Partial Remand; vacated those portions of the July 2014 Board decision which denied service connection for both a bilateral hip disability and a bilateral knee disability and denied increased ratings for pes planus; and remanded those claims to the Board for additional action consistent with the Joint Motion for Partial Remand.  

In September 2017, the Veteran was informed that the Veterans Law Judge who had conducted the June 2013 Board hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In September 2017, the Veteran's attorney indicated that the Veteran did not want an additional hearing.  

In September 2017, the Veteran submitted a Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  When entitlement to a TDIU is raised during the process of rating an underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to TDIU is on appeal.  



FINDING OF FACT

In a September 2017 written statement, the Veteran's attorney withdrew the appeal from the denial of service connection for a lumbosacral spine disability to include spondylolisthesis and strain, peripheral neuropathy, and radiculopathy.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a lumbosacral spine disability to include spondylolisthesis and strain has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  

2.  The issue of entitlement to service connection for peripheral neuropathy and radiculopathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a September 2017 written statement, the Veteran's attorney indicated that the Veteran wished "to withdraw his claim of entitlement to service connection for 'spondylolisthesis and chronic lumbosacral strain' and his claim of entitlement to service connection for 'peripheral neuropathy and/or radiculopathy.'"  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal from the denial of service connection for a lumbosacral spine disability to include spondylolisthesis and strain, peripheral neuropathy, and radiculopathy.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeals must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

The appeal on the issue of entitlement to service connection for a lumbosacral spine disability to include spondylolisthesis and strain is dismissed.  

The appeal on the issue of entitlement to service connection for peripheral neuropathy and radiculopathy is dismissed.  


REMAND

The Parties' November 2015 Joint Motion for Partial Remand determined that an October 2013 VA hip and knee examination was inadequate and directed that the Veteran should be provided additional VA hip and knee examinations.  The Board has no discretion and must remand the instant appeal for compliance with the United States Court of Appeals for Veterans Claims' November 2015 Order granting the Joint Motion for Partial Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Forcier v. Nicholson, 19 Vet. App. 414 (2006) (duty to ensure compliance with United States Court of Appeals for Veterans Claims order extends to the terms of agreement struck by Parties that forms basis of Joint Motion for Remand).  

The Veteran was last provided a VA psychiatric examination in October 2013.  An August 2017 psychiatric evaluation from M. Cesta, M.D., states that the service-connected PTSD had increased in severity and was currently manifested by suicidal and homicidal thoughts.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because of the apparent increase in severity of the service-connected psychiatric disability since the last VA psychiatric examination of record, the Board finds that an additional VA psychiatric evaluation is necessary in order adequately resolve the issues raised by this appeal.  

VA clinical documentation dated after August 2016 is not of record.  Private clinical documentation dated after August 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Parties' November 2015 Joint Motion for Partial Remand determined that the Board's denial of increased ratings for pes planus was based upon an inadequate statement of the reasons and bases for the adverse determination.  

In a September 2017 written statement, the Veteran's attorney stated that the service-connected pes planus had increased in severity and warranted a 30 percent rating.  

The Veteran was last provided a VA foot examination in October 2013.  Therefore, and in light of the November 2015 Joint Motion for Partial Remand, the Board finds that the Veteran should be provided an additional VA foot examination.  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities. The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the certified issues on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of any hip and knee disabilities, PTSD, and pes planus after October 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record, including for treatment provided after October 2016.  

3.  Schedule the Veteran for a VA joint examination to assist in determining the nature and etiology of any hip and knee disabilities found and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all hip and knee disabilities found.  If no hip disability or knee disability is diagnosed, the examiner should specifically state that fact.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified hip disability had its onset during active service or is related to any incident of service, including the Veteran's combat experiences in the Republic of Vietnam.  

(c)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified knee disability had its onset during active service or is related to any incident of service, including the Veteran's combat experiences in the Republic of Vietnam.  

4.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of the service-connected PTSD.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to the levels of occupational and social impairment caused by PTSD and should describe the frequency and severity of symptoms resulting in those levels of impairment.  The examiner should provide an opinion as to the impact of the PTSD on the Veteran's vocational pursuits and whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to PTSD and the other service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should describe what type of work and what accommodations would be necessary due to the service-connected disabilities.  

5.  Then, schedule the Veteran for a VA foot examination to assist in determining the current nature and severity of service-connected pes planus.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should specifically opine whether pes planus is manifested by objective evidence of marked deformity such as pronation and abduction; pain on manipulation or accentuated by use; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo achillis tendon on manipulation which is not improved by the use of orthopedic shoes or appliances.  The examiner should discuss the impact of bilateral pes planus on the Veteran's vocational pursuits.  

6.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


